    Case 1:19-mc-00217-LB Document 1 Filed 01/25/19 Page 1 of 7 PageID #: 1




MEF
F. #2018R00823


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK




IN RE APPLICATION OF THE
UNITED STATES OF AMERICA FOR                        No. 19MC217
AN ORDER PURSUANT TO
18 U.S.C. § 2703(d)



                        APPLICATION OF THE UNITED STATES
                   FOR AN ORDER PURSUANT TO 18 U.S.C. S 2703(dl

       The United States of America, moving by and through its undersigned counsel,

respectfully submits imder seal this exparte application for an Order pursuant to 18 U.S.C.

§ 2703(d). The proposed Order would require GOOGLE LLC: an Internet service provider,

located in Mountain View, California(the "Provider"), to disclose certain records and other

information pertaining to the email accounts iavstem31583@gmail.com.

iaviavstem315@gmail.com. iavtheman3151982@email.com. thesammorg2002@gmail.com and

sammorgan052@gmail.com as described in Part I ofthe Attachment to the Proposed Order(the

"Attachment"). The records and other information to be disclosed are described in Part II ofthe

Attachment. In support ofthis application, the United States asserts:

                                  LEGAL BACKGROUND


       1.      The Provider is a provider ofan electronic communications service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under 18 U.S.C. § 2703(d)to require

the Provider to disclose the items described in Part II ofthe Attachment. See 18 U.S.C. §

2703(c)(2)(Part II.A ofthe Attachment); 18 U.S.C. § 2703(c)(1)(Part II.B ofthe Attachment).
    Case 1:19-mc-00217-LB Document 1 Filed 01/25/19 Page 2 of 7 PageID #: 2




        2.     This Court has jurisdiction to issue the proposed Order because it is "a court of

competentjurisdiction," as defined in 18 U.S.C. § 2711. See 18 U.S.C. § 2703(d). Specifically,

the Court is a district court ofthe United States that has jurisdiction over the offenses being

investigated. See 18 U.S.C. § 2711(3)(A)(i).

       3.      A court order under Section 2703(d)"shall issue only if the governmental entity

offers specific and articulable facts showing that there are reasonable grounds to believe that the

contents ofa wire or electronic communication, or the records or other information sought, are

relevant and material to an ongoing criminal investigation." 18 U.S.C. § 2703(d). Accordingly,

the next section ofthis application sets forth specific and articulable facts showing that there are

reasonable grounds to believe that the records and other information described in Part II ofthe

Attachment are relevant and material to an ongoing criminal investigation.

                                   THE RELEVANT FACTS


       4.      The United States is investigating child exploitation and the production and

possession of child pornography. The investigation concerns possible violations of, inter alia.

Title 18, United States Code, Section 2251 (sexual exploitation of children).

       5.      In November 2017,the New York City Police Department CT>1YPD")received a

"Priority Level 1" notification report(highest urgency)fi-om the National Center for Missing and

Exploited Children("NCMEC")Cyber Tipline, informing the NYPD that Facebook Inc. had

identified a 33-year old adult male named Jonathan Deutsch (hereinafter "Deutsch") who was

enticing multiple children to send and produce, via social media accounts, pornographic content.

Facebook reported that Deutsch was likely a math teacher, teaching in New York,NY. As part

ofthe same report, Facebook reported that "JDeutsch"(hereinafter "Facebook Account 1")

was linked by machine cookies to the following accounts:"Sam Morgan," registered as a
   Case 1:19-mc-00217-LB Document 1 Filed 01/25/19 Page 3 of 7 PageID #: 3




male with a date of birth of June 11, 2002(15 years old)(hereinafter "Facebook Account

2"); and "Jay Stem"(hereinafter "Facebook Account 3"), registered as a male with a date of

birth of March 3,1983(33 years old)(the "Facebook Accounts").

       6.     Facebook further reported that the Facebook Accounts were linked by IP

addresses, and that Facebook Accounts 2 and 3 were used to entice accounts associated with

at least eight child victims to produce and send Child Exploitation Images(CEI)via private

messages. Based upon further investigation, it was determined that at least one ofthe

aforementioned IP addresses was registered to Deutsch's home in Brooklyn, New York.

       7.     On or about November 28, 2017, NYPD obtained a search warrant from the

Supreme Court ofthe State of New York that allowed police officers to search the records of

Facebook Inc. for property associated with inter alia Facebook Account 1, Facebook Account

2 and Facebook Account 3(hereinafter the "Facebook Search Warrant").

       8.     According to information received pursuant to the Facebook Search Warrant,

Facebook Account 3 was used to communicate with numerous minors, at least three of which

sent child exploitative images and videos ofthemselves, at Deutsch's request. Similarly,

Facebook Account 2, which purported to be owned by a 15 year old, both solicited and

received child exploitative images.

       9.     Thereafter, on September 17, 2018, a federal grand jury retumed an indictment

charging the defendant Jonathan Deutsch with five counts of sexual exploitation of a child, in

violation of Title 18, United States Code, Section 2251.(Criminal Docket No. 18-502)

       10.    Based on a review ofinformation received in connection with the Facebook

Search Warrant, the aforementioned email addresses were associated with Facebook Account

2 and Facebook Account 3. Additionally, it appears based on the content ofthe

                                               3
    Case 1:19-mc-00217-LB Document 1 Filed 01/25/19 Page 4 of 7 PageID #: 4




communications received in connection with the Facebook search warrant that the false

identifies associated with aforementioned email addresses were also used on other social

media platforms, including Skype and Kik, for the purpose of procuring and producing child

pornography.

                                    REQUEST FOR ORDER


       11.     The facts set forth in the previous section show that there are reasonable grounds

to believe that the records and other information described in Part II ofthe Attachment are


relevant and material to an ongoing criminal investigation. Specifically, these items will help the

United States to determine the nature and scope of Deutsch's activities. Accordingly,the United

States requests that the Provider be directed to produce all items described in Part II ofthe

Attachment.


Dated: Brooklyn, New York
       January 25, 2019

                                              Respectfully submitted,

                                              RICHARD P. DONOGHUE
                                              United States Attome:



                                             Megan B. Farrell
                                             Assistant United States Attomey
                                             (718)254-6448
    Case 1:19-mc-00217-LB Document 1 Filed 01/25/19 Page 5 of 7 PageID #: 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK



IN RE APPLICATION OF THE                      )
UNITED STATES OF AMERICA FOR                  )       No.19MC217
 AN ORDER PURSUANT TO                         )
18 U.S.C. § 2703(d)                           )



                                             ORDER

       The United States has submitted an application pursuant to18 U.S.C. § 2703(d),

requesting that the Court issue an Order requiring GOOGLE LLC, an electronic communications

service provider and/or a remote computing service located in Mount View, California (the

"Provider"), to disclose the records and other information described in the Attachment to this

Order (the "Attachment").

       The Court finds that the United States has offered specific and articulable facts showing

that there are reasonable grounds to believe that the records or other information sought are

relevant and material to an ongoing criminal investigation.

       IT IS THEREFORE ORDERED, pursuant to18 U.S.C. § 2703(d), that the Provider shall,

within ten days of the date of this Order, disclose to the United States the records and other

information described in the Attachment.




                                              HONORABLE LOIS BLOOM
                                              UNITED STATES MAGISTRATE JUDGE
                                              EASTERN DISTRICT OF NEW YORK
      Case 1:19-mc-00217-LB Document 1 Filed 01/25/19 Page 6 of 7 PageID #: 6




                                       ATTACHMENT A

I.           The Accounts


        The Order applies to certain records and information associated with the following email

accounts: iavstem31583@.gmail.com. iaviavstem315@gmail.com.

iavtheman3151982@gmaiLcom.thesanimorg2002@gmail.com and sammorgan052@gmail.com

(the "Accounts").


II.     Records and Other Information to Be Disclosed



        GOOGLE LLC is required to disclose the following records and other information, if

available, to the United States for each account or identifier listed in Part I ofthis Attachment

(the "Accounts"), for the time period January 1, 2017 to the present:


        A.     The following information about the customers or subscribers ofthe Accounts:

                1.     Names(including subscriber names, user names, and screen names);

               2.      Addresses(including mailing addresses, residential addresses, business
                       addresses, and e-mail addresses);

               3.      Local and long distance telephone connection records;

               4.      Records ofsession times and durations, and the temporarily assigned
                       network addresses(such as Internet Protocol("IP") addresses) associated
                       with those sessions;

               5.      Length of service (including start date) and types of service utilized;

               6.      Telephone or instrument numbers(including MAC addresses);

                7.     Other subscriber numbers or identities (including the registration IP
                       address); and

                8.     Means and source ofpayment for such service (including any credit card
                       or bank account number)and billing records.
Case 1:19-mc-00217-LB Document 1 Filed 01/25/19 Page 7 of 7 PageID #: 7




   B.   All records and other information (not including the contents ofcommunications)
        relating to the Accounts, including:

        1.     Records of user activity for each connection made to or from the
               Accounts, including log files; messaging logs; the date, time,length and
               method of connections; data transfer volume; user names; and source and
               destination IP addresses; and

        2.     Information about each communication sent or received by the Accounts,
               including the date and time ofthe communication, the method of
               communication, and the source and destination ofthe commxmication
              (such as source and destination email addresses, IP addresses, and
              telephone numbers)
